IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 164A18

                                Filed 10 May 2019

STATE OF NORTH CAROLINA

             v.
DAVID WOODARD DANIEL



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 814 S.E.2d 618 (2018), reversing an order

granting defendant’s motion to suppress entered on 8 June 2017 by Judge Patrice A.

Hinnant in Superior Court, Wilkes County and remanding for further proceedings.

Heard in the Supreme Court on 8 April 2019.


      Joshua H. Stein, Attorney General, by Christopher W. Brooks, Special Deputy
      Attorney General, for the State.

      Vannoy, Colvard, Triplett & Vannoy, PLLC, by Jay Vannoy, for defendant-
      appellant.


      PER CURIAM.


      AFFIRMED.